Citation Nr: 0714072	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  97-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1952 to May 1963.  The 
veteran died in February 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at an RO hearing in January 
1988. This matter was previously before the Board and was 
remanded in May 1999, October 2003 and February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involves the issue of entitlement to 
dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1318.   In its prior February 2006 Remand, the 
Board pointed out that the United States Court of Appeals for 
Veterans Claims (Court) had held that the January 2000 
amendments to 38 C.F.R. § 3.22 (65 Fed. Reg. 3,388), 
effectively barring the "hypothetical" entitlement theory 
with respect to DIC claims made pursuant to 38 U.S.C.A. § 
1318, were not applicable to claims filed prior to January 
21, 2000.  See Rodriguez v. Nicholson, 19 Vet.App. 275 
(2005).  Moreover, the Court in Rodriguez also held that in 
such cases VA's duty to assist pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
included providing specific notice to the claimant of any 
information and evidence not of record that is necessary to 
substantiate a claim for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 under the hypothetical entitlement 
theory.  

As noted in the previous remand, in this case, the appellant 
filed her claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 prior to January 21, 2000.  Thus, the 
Board determined that entitlement on a hypothetical bases had 
to be considered.  Therefore, this case was previously 
remanded in February 2006 so that entitlement on a 
hypothetical basis could be considered by the RO.  The Board 
notes that the RO sent a duty to assist letter to the 
appellant in April 2006.  However, this letter did not inform 
the appellant of any information and evidence not of record 
necessary to substantiate a claim for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 under the hypothetical 
theory of entitlement.  Rather, the letter provided the 
information and evidence necessary to support a claim for 
death pension benefits, which is not currently on appeal.  
Further, an August 2006 supplemental statement of the case 
did not consider the appellant's claim under the provisions 
of 38 U.S.C.A. § 1318 under the hypothetical theory of 
entitlement.  Therefore, as much as the Board regrets further 
delaying appellant review of this case, in order to comply 
with the Board's February 2006 remand, the RO must take 
additional action to develop and consider the issue of 
entitlement to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1318, to include the hypothetical 
theory of entitlement.   See Stegall v. West, 11 Vet.App. 268 
(1998) (held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.)

Further, as noted in the previous February 2006 Board remand, 
the issue of entitlement to accrued benefits was deferred by 
the RO in the March 1997 rating decision.  The Board pointed 
out that although the statement of the case and supplemental 
statements of the case continued to list this issue, it was 
unclear whether there had been a formal rating decision 
actually adjudicating this issue.  Thus, this issue was 
remanded as well.  On remand, the August 2006 supplemental 
statement of the case simply stated that the additional VA 
treatment records submitted were not pertinent in 
establishing accrued benefits, and gave no further 
explanation.  Thus, the RO has still not clearly articulated 
the reasons for any denial of accrued benefits.  Appropriate 
action is therefore necessary before the Board may proceed 
with appellate review of this issue.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and REMAND this case for the 
following actions:

1. The RO should issue an appropriate 
VCAA letter informing the appellant of 
any information and evidence not of 
record that is necessary to substantiate 
a claim for benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1318 under the hypothetical entitlement 
theory, as well as informing the 
appellant of VA's statutory duty to 
assist the appellant under the VCAA and 
her duty to furnish and/or identify 
evidence.  In this regard, the RO should 
also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet.App. 
183 (2002) and Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).  

2.  After allowing for appropriate 
response time to the above letter, and 
after completion of any additional 
development deemed necessary, the RO 
should review the expanded record and 
consider the issue of entitlement to 
Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318, 
to include the hypothetical theory of 
entitlement.  If this issue remains 
denied, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case.

3.  With regard to the accrued benefits 
issue, the RO should document for the 
claims file any adjudication of this 
claim and should furnish the appellant 
and her representative with an 
appropriate supplemental statement of the 
case detailing the reasons for the RO's 
determination as to this issue.

4.  After completion of the above and 
after affording the appellant and her 
representative an opportunity to respond 
to any supplemental statement of the case 
issued by the RO, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




